Citation Nr: 0123789	
Decision Date: 09/28/01    Archive Date: 10/02/01	

DOCKET NO.  94-34 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability evaluation greater than 30 
percent for chronic, undifferentiated type schizophrenic 
reaction prior to December 7, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from July 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

An April 1998 Board decision, inter alia, denied a claim for 
a disability rating greater than 30 percent for chronic 
undifferentiated type schizophrenic reaction prior to 
December 7, 1995.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, the Court issued an 
order in April 1999 vacating and remanding that portion of 
the decision that denied a claim for a disability rating 
greater than 30 percent for chronic undifferentiated type 
schizophrenic reaction prior to December 7, 1995. 


FINDING OF FACT

Prior to December 7, 1995, the veteran's psychiatric disorder 
was manifested by occasional decrease in work efficiency due 
to such symptoms as depressed mood, slightly restricted 
affect, limited insight, poor judgment, and paranoia, without 
more than definite impairment of social functioning or 
industrial capability.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
chronic, undifferentiated type schizophrenic reaction prior 
to December 7, 1995, have not been met.  38 U.S.C.A. §§ 1155 
(West 1991); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 3.321, Diagnostic Code 9204 (prior to November 
1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that prior to December 1995, the 
disability evaluation assigned for his service-connected 
psychiatric disorder did not adequately reflect the severity 
of that disability.  During the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law provided new statutory requirements regarding notice 
to a veteran and his representative; and specified duties to 
assist veterans in the development of their claims.  See also 
recently published regulations at 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), promulgated pursuant to the 
enabling statute.

Upon careful review of the claims folder the Board finds that 
all required notice and development actions specified in this 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103 of the new statute and that they clearly notified the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  Additionally, the Board finds that 
the duty to assist provided under the new statute at 
§ 5103(a) have also been fulfilled and that all evidence and 
records identified by the veteran as possibly relevant to his 
pending claim has been collected for review.  VA has accorded 
the veteran a personal hearing, VA examinations, and remanded 
this case on two occasions for development.  The RO has 
advised the veteran of the evidence necessary to complete his 
claim and there does not appear to be any pertinent medical 
evidence that is not of record or requested by the RO.  Thus, 
the Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to his claim.  No 
further assistance necessary to comply with the requirements 
of this new legislation or any other applicable rules or 
regulations regarding the development of the pending claim.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  During the 
pendency of the veteran's appeal, the rating criteria for 
evaluating psychiatric disorders was changed, effective 
November 7, 1996.  See Rating Schedule Mental Disorders, 61 
Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. § 4.130).  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was held 
that, when the law or regulations change after a claim has 
been filed, but before the appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  However, new rating 
criteria regarding mental disorders are effective only from 
the date of enactment and do not have retroactive application 
prior to November 7, 1996.  38 U.S.C.A. § 5110(g) (West 
1991).  

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (prior to 
November 7, 1996), a 100 percent schedular evaluation is 
warranted where the veteran is totally isolated in the 
community, exhibits totally incapacitating psychoneurotic 
behavior equating to a profound retreat from mature behavior, 
or is demonstrably unable to obtain or retain employment.  He 
only need meet one of these criteria.  Johnson v. Brown, 
7 Vet. App. 95 (1994).  A 70 percent evaluation is warranted 
where the veteran's ability to maintain favorable 
relationships with people and his ability to obtain or retain 
employment is severely impaired.  A 50 percent rating is 
assigned where the veteran's ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable impairment.  A 
30 percent rating is applicable where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment.  In a subsequent opinion, the General Counsel of 
the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than large."  VAOPGCPREC 
9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).  

In light of the determination herein that a 100 percent 
evaluation is warranted from December 7, 1995, the Board has 
not evaluated the veteran's service-connected PTSD under the 
criteria in effect from November 7, 1996, because the new 
criteria do not have retroactive effect prior to November 7, 
1996.  Accordingly, the Board's evaluation of the veteran's 
service-connected PTSD is under the criteria that were in 
effect prior to November 7, 1996.  

Based on inservice treatment for nervousness and post service 
treatment for schizophrenia, in October 1972, the RO granted 
service connection for schizophrenia, acute, undifferentiated 
type, competent.  Initially, a 100 percent rating was 
assigned temporarily due to hospitalization, effective June 
1972 and was reduced to 50 percent, effective from September 
1972.  Thereafter, the rating was increased and reduced over 
a series of rating decisions issued in subsequent years.  In 
May 1992, the veteran submitted a claim for an increased 
rating for schizophrenia, which at that time was rated as 
30 percent disabling.  

The reported findings are consistent with the 30 percent 
evaluation and the Board does not find manifestations that 
are indicative of a higher evaluation.  Records obtained from 
the Department of Health and Human Services, Social Security 
Administration (SSA) revealed that the veteran was considered 
disabled for SSA purposes, effective February 1986 due to 
chronic paranoid schizophrenia with dependent personality 
traits.

VA outpatient records dated between November 1991 and March 
1992 show that the veteran reported increasing symptoms when 
he ran out of medication.  VA outpatient records dated in 
March 1992 show that the veteran reported that he ran out of 
medications.  It was noted that his intellectual functioning 
was borderline.  He was disheveled with poor hygiene.  It was 
noted that the veteran was quite dependent on his spouse.  He 
complained of difficulty sleeping with increased anxiety.  
His appetite was considered fair.  He denied any visual 
hallucinations.  He dwelled on Vietnam.  He denied any 
suicidal or homicidal ideations.  His mood was considered 
anxious and his affect was appropriate.  He was given 
medication.  A May 1992 VA clinical entry indicated that the 
veteran spent the day doing odd jobs, which he related, 
helped his nerves to keep occupied.  The examination was 
significant for slightly dysthymic mood and reports of 
nightmares.  

The veteran was hospitalized in June 1992.  He presented 
complaints including depression for two weeks, poor sleep, 
poor appetite, paranoia, feelings of helplessness, and 
suicidal thoughts (without plan).  He stated that he had been 
compliant with his medication.  He related having financial 
and marital problems.  Examination at admission revealed that 
the veteran was disheveled, with depressed mood, blunted 
affect and paranoia.  Insight and judgment were fair.  He 
denied suicidal or homicidal ideations.  He also denied 
hallucinations.  Two days after admission the veteran was 
discharged against medical advice.  He felt he would be 
better off at home.  The veteran followed up with outpatient 
treatment in August 1992.  He reported that he had a hard 
time socializing and worried about what people thought of 
him.  He was not employed, but was remodeling and painting 
around the house.  

In November 1992, the veteran underwent a VA psychiatric 
examination.  In describing his symptoms the veteran reported 
feeling afraid, paranoia, impaired sleep, and impulse 
control.  The veteran received Diazepam 5 milligrams each 
day, Nortriptyline, 25 milligrams, two capsules at bedtime 
and Perphenazine 8 milligrams at bedtime.  His medications 
were filled regularly.  The veteran reported that he had hurt 
his stepson in the past and had threatened his wife.  On 
examination, the veteran was oriented to person, place and 
date.  It was noted that he had to look at his watch to tell 
what day it was.  He was casually dressed and did not display 
any agitated, angry, hostile or threatening behavior during 
the interview.  His language and speech was characterized by 
frequent digression, very tangential, verbose with difficulty 
focusing on questions asked.  His speech delivery was 
somewhat halting.  He admitted to a history of auditory 
hallucinations but explained that he was not experiencing any 
at the present time.  He denied any suicidal or homicidal 
ideations.  He also admitted to a history of magical 
thinking, believing that he could hear what other people were 
thinking, but denied that he would experience any of those 
feelings at that time.  On cognitive testing, the veteran was 
able to concentrate sufficiently to recite the months of the 
year forward and backwards without error and spelled the word 
world backward without error.  He could name the last four 
presidents and all of his memory testing was generally 
appropriate.  His digit recall was only 5 numbers forward but 
he could do 4 numbers in reverse without error.  He could 
make comparison and contrasts between simple objects 
correctly, but very slowly and with encouragement.  His 
general fund of knowledge seemed adequate and he could 
interpret a simple proverb abstractly.  He could do simple 
mathematical calculations in his head.  He asked questions of 
social judgment appropriately but his insight seemed to be 
very limited.  It was also noted that the veteran's spouse 
handled most of the financial and personal affairs of the 
veteran.   The examiner commented that when the veteran was 
properly maintained on his medicines, he was reasonably 
functional.  The examiner also noted that the current 
disability evaluation of 30 percent adequately reflected his 
current level of social and occupational functioning.  

VA outpatient records dated in 1993 show that he continued to 
receive treatment.  In January 1993, the veteran reported 
that he was doing well on his medications.  He was doing odd 
jobs to make extra money.  A March 1993 VA outpatient note 
indicated that the veteran felt paranoid and depressed over 
financial problems.  He was still working odd jobs.  In 
August 1993 the veteran reported decreased motivation, 
depression, paranoia, and low self-esteem.  He was unshaven, 
soft spoken and positive anhedonia.  His motor skills were 
somewhat slowed.  He had some difficulty about Vietnam while 
watching TV and violence as depicted.  There was no suicidal 
or homicidal ideation.  His sleep was reportedly fair.  It 
was noted that his medication regime was changed.  He was 
prescribed Zoloft 50 milligrams every morning.  In December 
1993 the veteran reported depression after his sister 
committed suicide.  He reported thoughts of suicide ideations 
but stated that his family gave him a reason to live.  He was 
unshaven, slightly disheveled, goal-directed, and focused on 
his sister's death.  He reported auditory hallucinations of 
his wife calling his name.  He reported decreased appetite.  
His affect was blunted.  His Zoloft was increased to 100 
milligrams.  The diagnosis was schizoaffective disorder, 
grief reaction, uncomplicated.

At his VA personal hearing held in December 1993 the veteran 
reported that he was receiving ongoing outpatient treatment 
at the VA.  He reported that he was last employed in 1981.  
He reported that he was unable to work because of nervousness 
and depression.  He reported that he discontinued doing odd 
jobs around his neighborhood a year previously.  He felt that 
his condition worsened and he did not leave the house.  He 
was unable to work around people because of nervousness and 
depression.  He believed people made fun of him.  The veteran 
did not drive more than necessary because of nervousness.  He 
also thought he should not drive when taking his medication.  
The veteran felt physically unable to work.  In addition to 
schizophrenia, the veteran also had symptoms of post-
traumatic stress disorder (PTSD).

A VA psychiatric examination was conducted in December 1993.  
His medication regime was Perphenazine 4 milligrams, 2 
tablets in the morning, Zoloft 100 milligrams in the morning 
and Valium 5 milligrams 3 times a day.  The medications were 
for psychosis, depression, and anxiety, respectively.  He 
continued to complain of intermittent depressed mood, poor 
sleep, poor appetite, shakiness and social isolation.  The 
veteran was vague when asked about his social and 
occupational pursuits.  He could not remember his last 
employment.  Currently he lived at home with his wife.  His 
activities included sitting around, smoking cigarettes, 
watching TV, and taking his wife to the store.  He was 
capable of driving himself to the VA for the evaluation.  He 
owned his own car and had a personal driver's license, which 
he renewed every 4 years.  He had a level of functionality 
sufficient to attend to the types of needs such as renewing 
his driver's license.  His activities in his neighborhood 
used to include cutting his neighbor's grass, visiting with 
neighbors but says he doesn't do that as much any more.  
There were no hospitalizations in the previous year.  The 
subjective complaints included depression, intermittently 
shaky, socially isolated, sleep impairment, impulse control, 
and a history of possible alcohol abuse.  His spouse reported 
that the veteran helped around the house if she told him what 
to do.  He mopped the floors, swept, made beds and was 
involved in household activities.  She indicated that he was 
perhaps a bit more dysphoric because the recent deaths of his 
sister and brother-in-law in the past 4 months.  On 
examination the veteran was oriented to person, place, date, 
and circumstance.  Behaviorally, he displayed no agitated 
angry or hostile behaviors.  His language and speech were 
quiet in tone, but were unpressed and without any bizarre 
forms.  He would answer questions that were asked him but 
some answers were vague and avoidant, particularly when 
related to occupational or social functionality.  His mood 
was depressed and his affect showed some slight restriction.  
He denied homicidal or suicidal thoughts or plans but 
admitted to having some thoughts of lying down, going to 
sleep and not waking up.  His thought processes had a history 
of hallucination.  He admitted that he heard voices, which 
came and went.  He was unwilling to elaborate in any great 
detail on the nature of the auditory hallucinations.  The 
examiner reported that cognitively, the veteran was unchanged 
from his last evaluation.  He could perform simple functions 
of cognition but had to be encouraged.  He did not like to be 
challenged to fully answer questions.  He would often be 
hesitant initially and when challenged would answer 
correctly.  He could name the recent President, concentrate 
sufficiently to recite the months of the year forward and 
backwards and do digit recall.  He made comparisons and 
contrasts between ordinary objects, but again had to be 
pushed and encouraged to perform these simple tasks.  His 
insight was very limited.  He could answer questions of 
social judgment appropriately, but historically his judgment 
appears to be poor.  It was noted that the veteran relied on 
his spouse to handle all his personal and financial affairs.  
The examiner commented that the veteran was followed in the 
mental health unit of the hospital and was treated with 
neuroleptic antidepressant and anti-anxiety medications.  
There was nothing in the medical chart or clinical evaluation 
or mental status examination that suggested any significant 
change in the veteran's level of thinking or functionality.  
It was noted that the veteran tried to portray himself in the 
worst possible light.  He was a very vague and used the 
vagueness to suit his own purposes.  The examiner noted that 
the veteran indicated in the evaluation that was conducted a 
year previously that his last job was in 1981, however, the 
medical chart indicated that his last job was in 1986 or 
later.  The veteran could be very clear and specific when he 
describes what he was not able to do but was very vague and 
evasive when it came to describe his physical capabilities.  
He focused entirely on trying to get an increase in his 
disability.  The examiner noted there was nothing in the 
C-file, medical records, clinical history, or mental status 
examination to justify any change in the evaluation of the 
service-connected disability.  

VA outpatient records dated in May 1994 show that the veteran 
reported for his medication refills.  He reported that he ran 
out of medication prior to his appointment.  He did not have 
any complaints, however, it was noted that he was in acute 
distress.  He was not suicidal or homicidal or there was no 
need for hospitalization.  He was given medications.  The 
veteran continued to receive treatment with medication and 
participation in a PTSD group and anger management group.  
Much of the therapy centered on the veteran's marital 
problems, experience in Vietnam, and his grief over his 
sister's suicide.  

A December 1995 VA progress note indicated increased 
depressive symptoms as well as suicidal ideation without 
intent.  The veteran agreed to return if suicidal ideation 
became life threatening.  

VA hospital records show that the veteran was hospitalized in 
late January and early February 1996.  He reported depressive 
symptoms and suicidal ideation following increased marital 
conflict over finances.  The Global Assessment of Functioning 
(GAF) score at admission was indicated to be 20.  At 
discharge his GAF was 50 and in the prior year it had been 
between 60 to 70.

The Diagnostic and Statistical Manual of Mental Disorder, 4th 
Edition (DSM-IV), reflects that a GAF score of 11 to 20 
indicates that there is some danger of hurting others or 
occasionally failing to maintain minimal personal hygiene or 
gross impairment in communication.  A GAF score of 21 to 30 
indicates that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas, e.g., no job.  A GAF of 31 to 40 reflects some 
impairment in reality testing of communication or major 
impairment in several areas, such as work, e.g. unable to 
work.  A GAF of 41 to 50 reflects serious symptoms or any 
serious impairment in social, occupational, or school 
functioning, such as no friends or unable to keep a job. A 
GAF of 51 to 60 reflects moderate symptoms or moderate 
difficulty in social, occupational or school functioning, 
e.g., few friends, conflicts with peers or co-workers.  A GAF 
of 61 to 70 reflects some mild symptoms or some difficulty in 
social, occupational or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  

Except as provided in paragraph (o)(2), the effective date of 
an increased award of compensation is the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1) (2000).  38 C.F.R. § 3.400(o)(2) 
provides that the effective date of an increased award of 
compensation is earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within 1 year from such date otherwise, 
the date of receipt of claim.  Since the veteran's claim was 
received in May 1992 the earliest date that an increased 
award may be made is anytime within 1 year prior to May 1992 
if it is factually ascertainable that an increase occurred 
within that year.  Otherwise the earliest date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1)(2).

In this case, the VA treatment reports note depression but do 
not describe the veteran's affect as flattened.  For the most 
part, his conversation was normal, not circumstantial, 
circumlocutory, stereotyped, illogical, obscure, or 
irrelevant, the veteran did not describe panic attacks at 
either the VA examination or hearing.  His abstract thinking 
was demonstrated on proverbs.  He was well oriented, rather 
than disoriented.  He had no obsession or rituals.  There was 
no memory impairment.  As reported above, he did have some 
impairment in social relationships, in that, it was reported 
that in the past, his social judgment was not always 
adequate.  There was also mood disturbances, described as 
anxiety and depression.  These factors alone, however, did 
not more nearly approximate the criteria for a 50 percent 
rating or higher.

The Board's remand case in February 2000 requested that the 
RO obtain SSA records.  These records, for the most part, 
consist of VA medical records dated between 1982 and 1990.  
While the veteran may have been found to be disabled by the 
SSA, the Board observes that the award of VA benefits is 
governed by different laws and regulations and any VA benefit 
award must be made under the laws and regulations set forth 
herein.  Further, the Board notes that there are significant 
differences in the definition of disability under the SSA and 
VA systems.  For SSA purposes, the disability need not be 
reasonably likely to last for the appellant's lifetime as 
required under 38 U.S.C.A. 3501(a) (8).  Further, the Board 
notes that during periods of exacerbations where his symptoms 
are significant and require hospitalization, such as in 1990 
(from November 1990 until January 1991), the veteran was 
granted a temporary 100 percent evaluation by the VA.

Still further, the SSA records cover the period of time prior 
to the veteran's May 1992 claim.  Although evaluation of 
service-connected disabilities requires a review of the 
veteran's medical history with regard to that disorder, the 
Court has held that where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See, Francisco v. Brown, 7 Fed. App. 55, 58 
(1994).  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Id.  While the 
record shows that there were increased symptoms in January 
1996, the clinical records before this period do not support 
the conclusion that the veteran had more than moderate 
impairment in his social or occupational functioning.

There is no competent medical evidence indicating that the 
veteran experienced a chronic exacerbation of symptoms, 
related to his service connected psychiatric disorder, during 
the year prior to May 1992.  Rather, the assertion is that 
the veteran was unemployable for several years prior to May 
1992 due to his service connected psychiatric disorder.  The 
competent medical evidence, during the period from May 1992 
to December 7, 1995, reflects that the veteran received 
ongoing treatment and medication.  The reports of VA 
examinations, during this period, indicate that symptoms 
associated with his service connected psychiatric disorder 
did not increase and reflect that his disability was 
appropriately evaluated as 30 percent disabling.  

At the time of his VA hospitalization in January and February 
1996 it was indicated that while his GAF was 20 at admission, 
it had been 60 to 70 during the prior year.  With 
consideration that a GAF of 60 to 70 is indicative of mild 
with some moderate symptoms and indicating that the veteran 
was generally functioning pretty well, together with 
examinations indicating that the veteran was appropriately 
evaluated, and no competent medical evidence indicating that 
he was experiencing any greater degree of severity of 
impairment due to his service connected psychiatric 
disability during the period from May 1992 to December 7, 
1995, a preponderance of the evidence is against finding that 
the veteran's symptoms related to his service connected 
psychiatric disability were of a severity that is more than 
moderate but less than rather large or definite in nature.  
Considering that competent medical evidence has indicated his 
symptoms during this period to be mostly mild to somewhat 
moderate without increase in symptoms, a preponderance of the 
evidence is against a finding that his symptoms more nearly 
approximated considerable.  Therefore, a preponderance of the 
evidence is against an evaluation greater than the 30 percent 
that has been assigned during the period prior to December 7, 
1995.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, 
including the possibility of referral for the assignment of 
an extraschedular evaluation.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (2000).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

In regards to industrial impairment, SSA records dated in 
April 1986 reveal that the veteran was laid off in 1981 and 
he has not worked since.  At that time, he reported that he 
was not laid off due to his condition but due to a 
substantial loss of business.  Further, the record does not 
contain objective evidence that would indicate that his 
service-connected psychiatric disorder would have interfered 
with his employment to such an extent that he was entitled to 
extraschedular consideration during this period of time, 
noting examination reports indicating that the veteran was 
appropriately rated and his GAF during the year prior to 
January 1996.  Moreover, a review of the claims file shows 
that he was hospitalized only once during this period as a 
result of his service connected disorder.  Neither his 
statements nor the medical records indicate that the 
disability warranted the assignment of an extraschedular 
evaluation.


ORDER

An evaluation greater than 30 percent for chronic, 
undifferentiated type schizophrenia, prior to December 7, 
1995, is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

